Decree of the Surrogate’s Court of Kings county-reversed upon the law and the facts, with costs to appellant, payable out of the estate, and decree directed in favor of the appellant establishing her legitimacy, with costs. We are of opinion that the testimony offered upon the hearing before the surrogate was insufficient to sustain the finding made by the surrogate that the appellant was not the legitimate child of the deceased. In making this decision this court takes judicial notice of the probate proceeding before the Surrogate’s Court of Kings county, in which proceeding Frances or Fannie Scott contested the will of the deceased as her daughter without challenge in that respect, and in which all the parties here involved duly appeared. Findings of fact inconsistent with this decision are reversed and new findings in accordance therewith will be made. Lazansky, P. J., Young, Hagarty, Seeger and Carswell, JJ., concur. Settle order on notice.